UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT


                                No. 02-60158
                              Summary Calendar


                EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                                                      Plaintiff,

                                  LISA PETTIS,

                                               Intervenor-Plaintiff-Appellee,

                                     versus

                   ROYER HOMES OF MISSISSIPPI, INC.,

                             Defendant-Intervenor-Defendant-Appellant.


              Appeal from the United States District Court
                for the Southern District of Mississippi
                            (1:00-CV-229-GR)

                              October 16, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     In this Title VII action, for which judgment was awarded Lisa

Pettis on her retaliation claim, Royer Homes, Inc., contests an

award    of   attorney’s   fees    to   Pettis.       “The   district   court’s

determination     of    attorney’s      fees    is   reviewed   for   abuse   of

discretion, and the findings of fact supporting the award are



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
reviewed for clear error.” Tyler v. Union Oil Co. of California,

___ F.3d ___, 2002 WL 1969678, *9 (5th Cir.) (internal quotation

marks and citation omitted).         Of course, legal conclusions are

reviewed de novo.    See Dean v. Riser, 240 F.3d 505, 507 (5th Cir.

2001).

       The district court thoroughly-analyzed the applicable factors

from Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th

Cir.    1974), and awarded less than half Pettis’ claimed attorney’s

fees.     For example, as discussed in its thorough opinion, it

greatly reduced     both   the   requested   hourly   rate   and   the   time

reasonably spent by Pettis’ counsel on this case.             Royer Homes,

Inc., merely disputes the factual findings, which are not clearly

erroneous.

                                                               AFFIRMED




                                     2